Citation Nr: 0942081	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  99-13 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as due to inservice herbicide exposure 
or tear gas exposure.

2.  Entitlement to an increased rating for a prostate 
disorder, currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1973 and from July 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and several Board remands.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

After a thorough review of the evidence of record, the 
Veteran's claims must again be remanded for additional 
development.  The Board is cognizant that the Veteran's 
appeal has been pending for several years, and that his case 
has been remanded numerous times.  Nevertheless, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.

With regard to the Veteran's claim for entitlement to service 
connection for a respiratory disorder, the Veteran underwent 
a VA respiratory examination in November 2002, and that a May 
2003 addendum was provided which supplied an opinion 
regarding the etiology of the Veteran's respiratory disorder.  
However, a review of the May 2003 opinion reveals that it is 
inadequate upon which to base an appellate decision.  
Specifically, the VA examination reports do not reflect that 
the Veteran's claims file was reviewed.  In addition, the VA 
examiner provided no rationale for the opinion that the 
Veteran's respiratory disorder was related to smoking and not 
tear gas exposure.  Moreover, the opinion is unclear, as the 
VA examiner stated that the Veteran's chronic obstructive 
pulmonary disorder was not related to his inservice exposure 
to tear gas, but that the chronic cough noted on his November 
1976 discharge examination was related to his smoking history 
and to his exposure to tear gas during service.  Last, the 
May 2003 VA examiner did not provide an opinion as to whether 
the Veteran's respiratory disorder was related to his 
exposure to Agent Orange during service.  In light of the 
above, the Board finds that the November 2002 VA examination 
and May 2003 addendum are inadequate upon which to base an 
appellate decision, and a new VA examination must be provided 
which addresses the issue of whether the Veteran's current 
respiratory disorder is related to his active duty service, 
to include inservice tear gas exposure or inservice exposure 
to Agent Orange.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (holding that once VA undertakes the effort to 
provide an examination for a service-connection claim, even 
if not statutorily obligated to do so, it must provide an 
adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  The opinion provided by the 
VA examiner must be based on a thorough review of the 
Veteran's claims file and must provide supporting rationale 
for any and all opinions provided.

Additional development is also necessary with regard to the 
Veteran's claim for entitlement to an increased evaluation 
for his prostate disorder.  VA's duty to assist the Veteran 
includes obtaining a thorough and contemporaneous evaluation 
where necessary to reach a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  VA's 
duty to assist also includes providing a new medical 
examination when a Veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that 
the Board should have ordered a contemporaneous examination 
of veteran because a 23-month old exam was too remote in time 
to adequately support the decision in an appeal for an 
increased rating); see also Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991) (observing that where the record does 
not adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted); see also 38 
C.F.R. § 3.326(a) (2009).

Although a VA examination was provided in May 2005 which 
addressed the severity of the Veteran's prostate disability, 
the clinical findings of that examination report are now more 
than 4 years old.  In addition, the most recent VA treatment 
records in the claims file are from August 2005.  Further, 
during his September 2009 hearing before the Board, the 
Veteran presented testimony indicating that his prostate 
disorder has worsened in severity since the May 2005 VA 
examination.  Specifically, he reported an increase in pad 
usage, nighttime accidents, and nighttime urination.  The 
Veteran also indicated that he has sought treatment for his 
prostate disorder during the past year.  To adjudicate the 
severity of the Veteran's prostate without more current 
clinical findings would be in error.  Accordingly, as there 
are no current treatment records in the claims file and the 
Veteran contends that the findings from the May 2005 VA 
examination do not reflect the current state of his prostate 
disorder, a new examination is warranted to determine the 
current extent and severity of the Veteran's service-
connected prostate disability.  38 C.F.R. § 3.159(c)(4)(i); 
see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting 
that remand may be required if record before the Board 
contains insufficient medical information).  In addition, the 
RO should obtain all of the Veteran's private and VA medical 
treatment records since August 2005.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his prostate disorder 
since August 2005.  The Veteran must be 
asked to complete a separate VA Form 21-
4142 for any physician or source of 
treatment he may identify.  The RO must 
then obtain all identified records.  
Whether or not the Veteran responds, the 
RO must obtain all VA treatment records 
pertaining to his prostate disorder since 
August 2005.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the RO must afford the 
Veteran a VA respiratory examination to 
ascertain the etiology of his current 
respiratory disorder.  The claims file and 
a copy of this remand must be provided to, 
and reviewed by, the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
entire claims file, including the service 
and post-service medical records, the 
examiner must state whether any diagnosed 
respiratory disorder is related to the 
Veteran's active duty service, to include 
as due to exposure to herbicide agents 
and/or exposure to tear gas.  The examiner 
must provide a complete rationale for all 
opinions provided.  If the examiner cannot 
provide any requested opinion without 
resorting to speculation, he or she must 
so state, and provide the reasons why an 
opinion would require speculation.  The 
report prepared must be typed.

3.  Thereafter, the RO must afford the 
Veteran a genitourinary examination to 
determine the severity of his service-
connected prostate disorder.  The claims 
folder and a copy of this remand must be 
provided to and reviewed by the examiner.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must report 
all symptoms of voiding dysfunction, 
obstructed voiding, urinary frequency 
during the day and night, the need for use 
of absorbent materials (and the frequency 
with which they must be changed), the use 
of appliances, and the frequency of 
urinary tract infections.  The examiner 
must provide a complete rationale for all 
opinions provided.  If the examiner cannot 
provide any requested opinion without 
resorting to speculation, he or she must 
so state, and provide the reasons why an 
opinion would require speculation.  The 
examination report must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination(s), 
documentation must be obtained which shows 
that notice scheduling the examination(s) 
was sent to the last known address.  It 
must also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.  The RO must review the examination 
reports to ensure that they are in 
complete compliance with the directives of 
this Remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the Veteran's claims 
must be readjudicated.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


